Order entered September 22, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00826-CV

               THE CITY OF MESQUITE, TEXAS, Appellant

                                      V.

                       ANTHONY WAGNER, Appellee

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-22-02864

                                   ORDER

      Before the Court is the September 21, 2022 second request of Antionette

Reagor, Official Court Reporter for the 68th Judicial District Court, for an

extension of time to file the reporter’s record. We GRANT the request and extend

the time to September 29, 2022.


                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE